Title: From Benjamin Franklin to John Bondfield, 11 September 1780
From: Franklin, Benjamin
To: Bondfield, John


Sir,
Passy, Sept. 11. 1780.
I do not recollect I have ever had any Account what became of the Cannon you procur’d to be cast by Order of the Commissioners. I wish to be particularly inform’d by the Return of the Post. And if any of them, or any other military Stores belonging to the Congress are Still in your Hands, this is to request that you would immediately Ship them on board the Vessel which was heretofore call’d the Breton, but now the Marquis de la Fayette, and which is at present in your Port. With great Esteem, I have the Honour to be, Sir, &c. &c.
M. Bondfield.
